Citation Nr: 1003062	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-16 687	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis, 
to include as secondary to service-connected fracture of the 
right tibia and fibula. 

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
fracture of the right tibia and fibula. 

4.  Entitlement to service connection for a right heel spur, 
to include as secondary to service-connected fracture of the 
right tibia and fibula. 

5.  Entitlement to service connection for a left heel spur, 
to include as secondary to service-connected fracture of the 
right tibia and fibula. 

6.  Entitlement to service connection for patellofemoral 
syndrome of the left knee, to include as secondary to 
service-connected fracture of the right tibia and fibula.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 29, 1975, to 
July 13, 1986; he had 5 months and 21 days of active service 
prior to January 29, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision, by 
the Newark, New Jersey, Regional Office (RO), During this 
appeal the Veteran relocated to Missouri; his claims folder 
was subsequently transferred to the RO in St. Louis, 
Missouri.  

On October 7, 2009, the Veteran appeared at the St. Louis RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, DC.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran withdrew from appeal a claim of service connection 
for type II diabetes mellitus.  

The issues of entitlement to service connection for a left 
hip disorder, patellofemoral syndrome of the left knee, right 
heel spur, and left heel spur are addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

Plantar fasciitis was not manifested in service and is not 
shown to be related to the Veteran's period of military 
service or to the service-connected fracture of the right 
tibia and fibula.  


CONCLUSION OF LAW

The Veteran does not have plantar fasciitis that is the 
result of disease or injury incurred in or aggravated by 
active military service; plantar fasciitis is not proximately 
due to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in an statement of 
the case (SOC) or supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in January 2005, March 2005, and June 2005 from 
the RO to the Veteran, which were issued prior to the RO 
decision in February 2006.  The letters informed the Veteran 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, to whatever extent the decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no reason to delay 
by remanding the case for further notice because the Veteran 
was informed in accordance with Dingess in May 2007.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for disposition of 
this appeal.  It is therefore the Board's conclusion that the 
Veteran has been provided with opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded VA examinations on the issue decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
examinations afforded to the Veteran are adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations 
were conducted by a medical professional who reviewed the 
medical records, solicited history from the Veteran, examined 
the Veteran, and provided opinions pertinent to the issue 
decided herein.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran. The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual background

The service treatment records show that that Veteran 
sustained a closed fracture of the right tibia and fibula in 
November 1985.  The Veteran was seen in January 1986 for 
complaints of pain in the right foot due to the cast on the 
foot from the fracture of the right tibia and fibula; the 
assessment was pain secondary to exacerbation of fracture.  
The service treatment records are negative for any complaints 
or findings of plantar fasciitis.  

By a rating action of October 1986, the RO granted service 
connection for fracture of the right tibia and fibula, with 
slight limitation of motion of the right ankle; a 10 percent 
rating was assigned, effective July 14, 1986.  

The Veteran's claim for service connection for bilateral 
plantar fasciitis (VA Form 21-4138) was received in December 
2004.  Submitted in support of the claim were VA progress 
notes dated from November 2001 to June 2005.  These records 
show that the Veteran received treatment for his right tibia 
and fibula disability.  A June 2005 VA progress note 
indicates that the Veteran was diagnosed with gait 
abnormality and leg length discrepancy; he was referred to a 
rehabilitation clinic for evaluation and therapy.  A June 
2005 VA outpatient treatment report reflects an assessment of 
left leg pain secondary to uneven leg lengths.  

On the occasion of a VA examination in July 2005, the Veteran 
reported that he fractured his right lower leg in 1985 
playing soccer; at that time, he sustained a fracture to his 
right tibia and fibula.  The Veteran indicated that his left 
leg was giving him more problems than his right.  The Veteran 
maintained that his fractured right leg had led to left foot 
pain.  On examination, he walked slowly with a slight limp, 
and he used a cane.  The pertinent diagnosis was bilateral 
plantar fasciitis, worse on the left; and the examiner stated 
that this was not related to the old right leg fracture.  

VA progress notes dated in September 2006 reflect diagnoses 
of right foot arthritis with plantar spur and left foot 
plantar spur.  

Of record is a statement from Dr. Evangelos Megariotis, dated 
in December 2006, indicating that the Veteran was seen with 
complaints of worsening pain, stiffness, swelling and limping 
of the right leg.  In conjunction with his right ankle and 
right foot pain and stiffness, he also had right hip pain and 
stiffness, low back pain and stiffness, as well as difficulty 
ascending and descending stairs, arising from the sitting 
position, bending, squatting, turning on the left leg, 
running, and intermittent weather sensitivity and morning 
stiffness.  On examination, it was noted that plantar fascia 
were tight on the right but not on the left.  The examiner 
stated that, on the basis of the present physical findings, 
the history provided and his knowledge of orthopedics, it 
appeared that the Veteran presently was suffering from a 
healed fracture of the right tibia with residual varus 
deformity secondary venous insufficiency with chronic skin 
changes and post-traumatic osteoarthritis of both the right 
ankle and the right knee.  He stated that these were service 
related.  

Subsequently, in a January 2007 statement, Dr. Megariotis 
stated that the Veteran had healed fracture of the right 
tibial shaft with residual shortening and varus deformities, 
post-traumatic osteoarthritis of the right knee, post-
traumatic arthritis of the right ankle and subtalar joint, 
lumbosacral strain, and post-traumatic venous insufficiency 
of the right lower leg and ankle secondary to acute fracture 
and chronic venous fibrosis.  

At his personal hearing in October 2009, the Veteran 
maintained that his bilateral plantar fasciitis developed as 
a result of his fractured right tibia and fibula.  The 
Veteran indicated that he started receiving treatment for 
plantar fasciitis in 2005.  The Veteran reported that his 
doctor told him that his plantar fasciitis is related to his 
right tibia disorder; he noted that his doctor explained that 
the bilateral plantar fasciitis is secondary to the break 
because of the pressure that he's putting on the one foot to 
relieve the pain in the other foot.  

III.  Legal analysis

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a) (2006); 
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that:  Except as 
provided in § 3.300(c), disability which is proximately due 
to or the result of a service- connected disease or injury 
shall be service-connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  

The Court clarified that service connection shall be granted 
on a secondary basis under the provisions of 38 C.F.R. 
§ 3.310(a) where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The term, 
"disability", as contemplated by the VA regulations, means 
"impairment in earning capacity resulting from . . . [all 
types of] diseases or injuries [encountered as a result of or 
incident to military service] and their residual conditions. 
. . ."  38 C.F.R. § 4.1 (1990).  

Pursuant to § 1110 and § 3.310(a), when aggravation of a 
Veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Cf. 38 C.F.R. 
§ 3.322 (1994) (in compensating for aggravation of a 
preservice disability by active service, it "is necessary to 
deduct from the present evaluation the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating schedule 
. . .").  Allen v. Brown, 7 Vet. App. 439 (1995).  

The amendment of October 2006 to 38 C.F.R. § 3.310 sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen v. 
Brown, 7 Vet. App. 439 (1995) (which allowed for secondary 
service connection on an aggravation basis), it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-
service-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the recent 
change amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  38 C.F.R. § 3.310 (2006).

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition, 
(2) the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish 
service connection.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Upon review of the record, the Board concludes that service 
connection is not warranted for plantar fasciitis.  The Board 
observes that there is no evidence of plantar fasciitis 
during the Veteran's military service.  STRs do not show any 
in-service complaints, findings, or diagnoses suggestive of 
plantar fasciitis.  Moreover, the first documentation of 
plantar fasciitis was in July 2005, approximately 19 years 
after active service.  

The remaining question, therefore, is whether there is 
probative evidence of a relationship between current 
disability and service or an already service-connected 
disability.  The Veteran was afforded a VA examination in 
July 2005 to determine the etiology of his plantar fasciitis.  
After a review of the claims file and physical examination of 
the Veteran, the examiner stated that the pertinent diagnosis 
was bilateral plantar fasciitis, worse on the left; and he 
stated that this was not related to the old right leg 
fracture.  

Although the Veteran attributes his plantar fasciitis to his 
service-connected fracture of the right tibia and fibula, the 
Board may discount lay evidence when such discounting is 
appropriate.  As fact finder, the Board is obligated to, and 
fully justified in, determining whether lay evidence is 
incredible, i.e., because of possible bias, conflicting 
statements, etc.  Furthermore the Board can weigh the absence 
of contemporaneous medical evidence against the lay evidence 
of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  
While the evidence of record shows that the Veteran has 
plantar fasciitis and believes the disability has been caused 
or made worse by the service-connected fracture residuals, 
the Board finds that the more probative evidence shows that 
his disability was not manifest during service and is not 
connected to his service-connected fracture of the right 
tibia and fibula.  Although Dr. Megariotis appears to relate 
several problems the Veteran experiences to the right tibia 
and fibula fracture, he does not identify plantar fasciitis 
among those related to service-connected disability.  The 
only opinion on point is the VA examiner's opinion, which is 
uncontradicted by the remaining evidence.  The Veteran's own 
opinion on medical nexus is given no weight because of his 
lack of expertise.  Accordingly, service connection is 
denied.  The preponderance of the evidence is against the 
claim of service connection.  


ORDER

Service connection for plantar fasciitis is denied.  




REMAND

Under VA's duty to assist, VA is obliged to perform a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (4) (2009).  When medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  The 
specific bases for remand are set forth below.  

The Veteran maintains that service connection is warranted 
for a left hip disorder, patellofemoral pain syndrome in the 
left knee, a right heel spur and a left heel spur, all of 
which he claims developed as a result of his service-
connected fracture of the right tibia and fibula.  

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Under 38 C.F.R. § 3.310(b), any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  

In this case, the Board notes that the Veteran is service 
connected for fracture of the right tibia and fibula.  In 
addition, a February 2005 VA examination reported diagnoses 
of left patellar femoral syndrome and left hip degenerative 
joint disease.  An x-ray study, performed in February 2005, 
reflects a finding of bilateral small heel spurs.  During a 
clinical visit in June 2005, the Veteran stated that his 
right leg was shorter than his left, and he felt that this 
was causing him a lot of pain in the left hip, left knee, and 
heel; the assessment was left leg pain secondary to uneven 
leg lengths.  A July 2005 VA progress note reported mild 
spurring of the patella, leg length discrepancy, and 
compensatory hindfoot valgus with pes planus.  X-ray study of 
the feet in September 2006 revealed arthritis with plantar 
spur in the right foot and left foot plantar spur.  

Given the above diagnoses and the Veteran's complaints and 
contentions, the Board finds that the medical evidence of 
record is inadequate for the purpose of adjudicating the 
Veteran's claims.  Based on the foregoing, and the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), a 
VA medical examination and opinion are needed to clarify the 
nature and etiology of the Veteran's left hip, left knee, 
left foot, and right foot disorders.  38 U.S.C.A. § 5103A (d) 
(2); 38 C.F.R. § 3.159(c) (4) (i); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  Specifically, a VA medical 
examination and opinion are needed to determine whether the 
claimed disorders are secondary to fracture of the right 
tibia and fibula - that is, proximately due to, the result 
of, or chronically aggravated by the right tibia and fibula 
disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 
Vet. App. 439 (1995); McQueen v. West, 13 Vet. App. 237 
(1999).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following actions:  

1.  The AOJ should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for his claimed 
disabilities.  After securing the 
necessary release, the AOJ should obtain 
these records.  Specifically, the AOJ 
should secure the Veteran's medical 
records dated from December 2004 to the 
present from the Wm. Jennings Bryan Dorn 
VA Medical Center in Columbia, South 
Carolina.  The AOJ should also obtain 
copies of all outstanding, relevant VA 
treatment records from the East Orange, 
New Jersey VA hospital.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.  

2.  The Veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of the claimed 
left hip, left knee, left heel spur and 
right heel spur disabilities.  The entire 
claims file, including a copy of this 
remand and any service records obtained, 
must be made available to and reviewed by 
the examiner designated to examine the 
Veteran.  The examination report should 
reflect consideration of the Veteran's 
documented medical history and 
assertions, as well as a detailed history 
elicited from the Veteran.  All 
appropriate tests and studies must be 
accomplished, and all clinical findings 
must be reported in detail.  

Following a clinical evaluation of the 
Veteran and a review of the claims file, 
including any records obtained pursuant 
to the development set forth in the 
preceding paragraphs, the examiner must 
provide a diagnosis for any current left 
hip, left knee, left foot heel spur and 
right foot heel spur.  The examiner must 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed left hip, left knee, left heel 
spur or right heel spur disorder has been 
caused or made chronically worse by the 
Veteran's right tibia and fibula 
disability.  A complete rationale must be 
given for all opinions and conclusions 
expressed.  

3.  Thereafter, the AOJ should 
readjudicate the claims remaining on 
appeal in light of all pertinent evidence 
and legal authority.  If the 
determination remains adverse to the 
Veteran, in any way, the AOJ should issue 
a Supplemental Statement of the Case 
(SSOC), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  The Veteran and 
his representative should be provided an 
opportunity to respond.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the Veteran 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


